PLAN OF EXCHANGE BY WHICH DIAMOND POWERSPORTS INC. (a Florida corporation) SHALL ACQUIRE GOLDEN DRAGON FOOD & BEVERAGE IMPORT & EXPORT CO. OF HONG KONG LTD. (acorporation organized under the law of Hong Kong Special Administrative Region of People’s Republic of China) I. RECITALS1 1. The Parties to this Plan of Exchange: (1.1) Diamond Powersports Inc (1.2) Golden Dragon Food & Beverage Import & Export Co. of Hong Kong Ltd. (1.3) Pierre Elliott 2. The Capital of the Parties: (2.1) The Capital of DPWS (2.2) The Capital of Golden Dragon (2.3) The Capital of Elliott 3. Transaction Descriptive Summary: 4. "Pinksheets - Other OTC" quotation market compliance 5. Florida compliance 6. Audited Financial Statements. II. PLAN OF REOGANIZATION 1. Conditions Precedent to Closing. (1.1) Shareholder Approval. (1.2) Board of Directors (1.3) Due Diligence Investigation. (1.4) The Rights of Dissenting Shareholders (1.5) All of the Terms, Covenants and Conditions (1.6) The Representations and Warranties (1.7) Certification of Elliott and DPWS 2. Conditions Concurrent and Subsequent to Closing. (2.1) Delivery of Registered Capital of Golden
